Citation Nr: 1645116	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for a service connected low back strain with degenerative disease, and to a disability evaluation in excess of 20 percent after March 25, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1953 to November 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans' Law Judge at a September 2012 videoconference hearing, and a transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased disability evaluation for service connected low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A February 2009 RO decision denied entitlement to service connection for a bilateral knee disability; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

2.  Evidence received since the February 2009 RO decision is new and material, and the Veteran's claim for a left knee disability is reopened.

3.  The Veteran's current left knee disability did not have onset in service and was not caused or permanently aggravated by his active military service.

4.  The Veteran's current right shoulder disability did not have onset in service and was not caused or permanently aggravated by his active military service.

5.  The Veteran does not have a left foot disability that had onset in service or was caused or permanently aggravated by his active military service.  


CONCLUSIONS OF LAW

1.  The February 2009 RO decision that denied entitlement to service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  New and material evidence has been received since the February 2009 RO decision, and the Veteran's claim for entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for entitlement to service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



New and Material Evidence

The Veteran's original claim for entitlement to service connection for a bilateral knee disability was denied in a February 2009 decision; the Veteran did not appeal.  In June 2011, the Veteran filed new claim for a left knee disability.  The RO denied the Veteran's claim in March 2012.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim because there was no evidence that the Veteran's bilateral knee degenerative joint disease had onset in service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's left knee disability is related to his active military service.  

Since February 2009, the Veteran was granted entitlement to service connection for low back strain with degenerative disease.  At his September 2016 videoconference hearing, the Veteran suggested that his knee disability could be secondary to his low back disability.  This evidence is new and material as it suggests a viable alternate theory of entitlement to service connection.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for a left knee disability is addressed below.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for a left knee disability, a right shoulder disability, and a left foot disability, claimed as a sprained left foot.

Service treatment records show that a pre-existing bilateral pes planus deformity was noted at the time of the Veteran's October 1953 enlistment physical.  There is no evidence that the Veteran complained of a worsening of this disability or of any other foot condition during his active military service or within one year thereafter.  Additionally no injury or condition affecting the right shoulder was documented in service or within one year of service, despite the Veteran's testimony at his videoconference hearing that he was seen for a right shoulder problem in service.  Service treatment records do show that in April 1957, the Veteran suffered a contusion to the knee following a motor vehicle accident; however, it appears that this injury resolved without any residual problems, as no disability of the knees or lower extremities is noted at the Veteran's August 1957 separation physical.  On a Report of Medical History completed at that time, the Veteran denied foot trouble, a painful or trick shoulder, or a trick or locked knee.  

Post-service, recent VA treatment records show that the Veteran has been diagnosed with degenerative joint disease of the left knee and right shoulder, as well as tendonitis and impingement syndrome of the right shoulder.  The Board can find no diagnosed left foot disability in the Veteran's VA outpatient treatment records, including a left foot strain, but does note that the record contains complaints of numbness in the toes bilaterally and the Veteran has been granted entitlement to service connection for bilateral radiculopathy of the lower extremities secondary to his service connected low back disability.  

Regarding a connection between his current disabilities and service, at his hearing, the Veteran suggested that his current right shoulder disability could be related to lifting that the Veteran did as a supply clerk during his active service.  As noted above, the Veteran claimed at his hearing that he was treated for a right shoulder problem in service, although this testimony is contradicted by the contemporaneous medical records.  Regardless, the Veteran denied any continuity of symptomatology, admitting that he did not receive any treatment for his right shoulder for decades after service and testifying that his right shoulder only started bothering him "a few years back."

The Veteran also claimed at his hearing that he has a "big knot" on the bottom of his left foot that he speculated is somehow related to the boots he wore in service, speculation that he failed to support with any medical evidence.  He testified that he was seen for this condition in service and after service in 1959 or 1960, although this testimony is not corroborated by the available service treatment records or post-service medical records.  Furthermore, the Board can find not documentation in the Veteran's VA outpatient treatment records of a "knot" on his foot.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Regarding his left knee disability, the Veteran speculated that it could be secondary to his service connection low back disability, but again failed to provide any medical evidence that would substantiate this theory of entitlement.  He reported that his knee problems started seven or eight years ago, placing the onset of his disability decades after separation from service.

Based on the above evidence, entitlement to service connection is not warrant for any of the Veteran's claimed disabilities.  

As an initial matter, the Board notes that although the Veteran testified at his September 2016 hearing that he was treated for left foot and right shoulder problems in service, the Veteran's service treatment records do not corroborate this testimony.  While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

Here, the Board finds that the Veteran's service treatment records are complete.  These records are extensive, encompassing more than one hundred pages of medical records documenting treatment for a range of (mostly minor) medical problems over the Veteran's four years of active service, including both the Veteran's enlistment and separation examinations.  Furthermore, the Board finds that if the Veteran had injured his foot or shoulder, such an injury would likely be documented.  Accordingly, the Board finds that absence of any documented left foot or right shoulder problems in service weighs against the Veteran's claim, many years after the fact, that he experienced these problems in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

However, even assuming, for the sake of argument, that the Veteran's complaints of right shoulder or foot problems in service are credible, there is no evidence that any in-service problems were chronic in nature.  There is a gap of decades between the Veteran's active service and his first post-service complaints of knee and shoulder problems and the Board is unable to find any evidence that the Veteran has any disability of the left foot other than his already service connected radiculopathy.  The Veteran himself admitted at his hearing that his current shoulder and knee problems were of recent origin.  Significantly, the Veteran has not submitted any medical evidence relating his current disabilities to service or to a service connected disability.  

Essentially, the Veteran has offered his own unsubstantiated opinion as to the etiology of his claimed disabilities.  The Veteran has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a right shoulder disability, a left knee disability, or a left foot disability related to service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

The Board has considered whether referral for a VA medical opinion is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed conditions are related to his military service is his own unsupported lay statements.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

For all the above reasons, entitlement to service connection for a left knee disability, a right shoulder disability, and a left foot disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  

Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  As the Board has discussed in detail above, referral for a VA examination or medical opinion is not required.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).





ORDER

New and material evidence having been received, the issue of entitlement to service connection for a left knee disability is reopened.  

Entitlement to service connection for a left knee disability, a right shoulder disability, and a left foot disability are denied.


REMAND

The Veteran is also seeking a higher disability evaluation for his service connected low back strain with degenerative disease.

At his September 2016 hearing, the Veteran testified that his lumbar spine disability has worsened since he was last afforded a VA examination in September 2014.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when, as in this case, the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate all VA outpatient treatment records, if any, from December 2013 through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his lumbar spine disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


